REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a plant cover device comprising: an enclosure comprising an upper end comprising a plurality of panels coupled together comprising a sealed apex, a lower tubular end comprising a major mesh surface and having a first end and a second end, and a medial seam coupling the upper end and the lower tubular end, each of the  plurality of panels having a major mesh surface, and a panel seam extending along a peripheral edge, and a curved flexible memoryless support carried by the  medial seam; and a pole extending vertically from a surface to abut the sealed  apex, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Robbins (US 6,698,135) discloses a plant enclosure comprising an upper end comprising a plurality of panels coupled together comprising a sealed apex, a lower tubular end having a first end and a second end, and a medial seam coupling the upper end and the lower tubular end, and a panel seam extending along a peripheral edge but fails to disclose the lower tubular end comprising a major mesh surface, each of the  plurality of panels having a major mesh surface, a curved flexible memoryless support carried by the medial seam; and a pole extending vertically from a surface abutting the sealed apex. It would not have been obvious to modify Robbins thermally insulating material with a mesh material as claimed since to do so would prevent Robbins from protecting plants from cool weather conditions.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647